
	
		II
		109th CONGRESS
		2d Session
		S. 2984
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2006
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require certain profitable oil companies to expend 1
		  percent of recent quarterly profits to install E–85 fuel pumps in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Future Investment to Lessen Long-term
			 Use of Petroleum Act or the FILL UP Act.
		2.FindingsCongress finds that—
			(1)in May 2006,
			 average gasoline prices in the United States were 31 percent higher than such
			 prices in May 2005;
			(2)the profits
			 earned by oil companies are at an all-time high, with the profits of the 5
			 largest American oil companies reaching $28,000,000,000 during the first
			 quarter of 2006, 50 percent higher than the profits of those companies during
			 the first quarter of 2004;
			(3)millions of
			 Americans drive automobiles with flexible-fuel capability, which can run on
			 E–85, a fuel blend consisting of 85 percent ethanol and 15 percent
			 petroleum-based gasoline;
			(4)there are only
			 616 stations in the United States that dispense E–85 fuel, leaving the vast
			 majority of Americans with no choice but to purchase petroleum-based
			 gasoline;
			(5)E–85 fuel
			 produces less greenhouse gas emissions than conventional gasoline;
			(6)increasing usage
			 of E–85 fuel bolsters our Nation’s economic and national security, safeguarding
			 the interests of the American people; and
			(7)the approximate
			 cost of installing a pump that dispenses E–85 fuel is $60,000.
			3.DefinitionsIn this Act:
			(1)CompanyThe term company has the
			 meaning given the term person in section 2 of the Hot Oil Act (15
			 U.S.C. 715a).
			(2)E–85
			 fuelThe term E–85
			 fuel means a fuel mixture containing at least 85 percent denatured
			 ethanol, by volume, combined with gasoline or other fuels.
			4.Reinvestment of
			 oil company profits
			(a)ApplicabilityAny company shall comply with the
			 requirements under subsection (b) if the company—
				(1)produces,
			 refines, distributes, or sells petroleum products in the United States;
			 and
				(2)reported at least
			 $1,000,000,000 in net income, for all domestic and international operations, on
			 Form 10–Q filed with the Securities and Exchange Commission for the first
			 quarter of 2006.
				(b)Investment
			 requirement
				(1)In
			 generalEach company described in subsection (a) shall expend not
			 less than 1 percent of the total profits reported by such company for the first
			 quarter of 2006 to install infrastructure to dispense E–85 fuel or other
			 alternative fuels, as determined by the Secretary, at gasoline service stations
			 located in the United States.
				(2)Plan
			 submissionNot later than 6 months after the date of the
			 enactment of this Act, each company described in subsection (a) shall submit a
			 plan to the Secretary of Energy that describes the installation timetable and
			 the anticipated location of each E–85 fuel pump to be installed by the company
			 in compliance with this subsection.
				(3)Completion of
			 installationEach company described in subsection (a) shall
			 complete the installation of fuel dispensing infrastructure required under
			 paragraph (1) not later than 3 years after the date of the enactment of this
			 Act.
				(c)Oversight
				(1)In
			 generalThe Secretary of Energy shall ensure that the companies
			 described in subsection (a) comply with the requirements under subsection
			 (b).
				(2)RulemakingThe
			 Secretary of Energy, in consultation with the Secretary of Transportation,
			 shall promulgate regulations to carry out this Act.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
